DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zheng Jin (57,611) on 3/16/2021.

The application has been amended as follows: 

1. (currently amended) A method performed by a user equipment (UE), comprising:
	registering or attaching to a mobile communication network having a Public Land Mobile Network (PLMN) ID 
	receiving a reject message from the network, wherein the reject message has no integrity protection; 
starting a timer upon receiving the reject message and adding the PLMN ID to an extension of a Forbidden PLMN list in response to determining that the Forbidden PLMN list does not include the PLMN ID, wherein, while the timer is running, the UE refrains from registering or attaching to the mobile communication network having the PLMN ID while the PLMN ID is stored in the extension of the Forbidden PLMN list, wherein the extension is a temporary Forbidden PLMN list that is a separate and an independent list from the Forbidden PLMN list and is stored in an internal volatile memory of the UE, and wherein the Forbidden PLMN list comprises one or more PLMN IDs stored in a subscriber identity module (SIM) or a universal subscriber identity module (USIM); and
	removing the PLMN ID from the extension of the Forbidden PLMN list upon timer expiry.



3. (previously presented) The method of Claim 1, wherein the timer is a predefined T3247 timer for a purpose of the extension of a Forbidden PLMN list operation. 

4. (canceled).

5. (previously presented) The method of Claim 1, wherein the UE is not configured with a T3245 timer for a purpose of a Forbidden PLMN list operation. 

6. (original) The method of Claim 1, wherein the UE maintains a PLMN attempt counter and a maximum attempt value. 

7. (currently amended) The method of Claim 6, wherein the UE adds the PLMN ID to the extension of the Forbidden PLMN list when the PLMN attempt counter has not reached the maximum attempt value. 

8. (original) The method of Claim 6, wherein the UE receives a second reject message from the network, wherein the second reject message is integrity protected.

9. (original) The method of Claim 8, wherein the UE increments the PLMN attempt counter and adds the PLMN ID to the Forbidden PLMN list when the PLMN attempt counter reaches the maximum attempt value. 

10. (original) The method of Claim 1, wherein the reject message is a registration reject, an attach reject, a tracking area update (TAU) reject, or a service reject message. 

11. (currently amended) A user equipment (UE), comprising:
	a network access handling circuit that registers or attaches to a mobile communication network having a Public Land Mobile Network (PLMN) ID;
	a receiver that receives a reject message from the network, wherein the reject message has no integrity protection; 
 in response to determining that the Forbidden PLMN list does not include the PLMN ID, wherein the UE refrains from registering or attaching to the mobile communication network having the PLMN ID while the PLMN ID is stored in the extension of the Forbidden PLMN list, wherein the extension is a temporary Forbidden PLMN list that is a separate and independent list from the Forbidden PLMN list and is stored in an internal volatile memory of the UE, and wherein the Forbidden PLMN list comprises one or more PLMN IDs stored in a subscriber identity module (SIM) or a universal subscriber identity module (USIM); and
	a forbidden PLMN list handling circuit that removes the PLMN ID from the extension of the Forbidden PLMN list upon timer expiry.

12. (canceled). 

13. (previously presented) The UE of Claim 11, wherein the timer is a predefined T3247 timer for a purpose of the extension of a Forbidden PLMN list operation. 

14. (canceled).

15. (previously amended) The UE of Claim 11, wherein the UE is not configured with a T3245 timer for a purpose of a Forbidden PLMN list operation. 

16. (original) The UE of Claim 11, wherein the UE maintains a PLMN attempt counter and a maximum attempt value. 

17. (currently amended) The UE of Claim 16, wherein the UE adds the PLMN ID to the extension of the Forbidden PLMN list when the PLMN attempt counter has not reached the maximum attempt value. 

18. (original) The UE of Claim 16, wherein the UE receives a second reject message from the network, wherein the second reject message is integrity protected.



20. (original) The UE of Claim 11, wherein the reject message is a registration reject, an attach reject, a tracking area update (TAU) reject, or a service reject message.

Allowable Subject Matter
Claims 1, 3, 5-11, 13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “a UE receiving a reject message from the network, wherein the reject message has no integrity protection; and the UE starting a timer upon receiving the reject message and adding the PLMN ID to an extension of a Forbidden PLMN list in response to determining that the Forbidden PLMN list does not include the PLMN ID, wherein, while the timer is running, the UE refrains from registering or attaching to the mobile communication network having the PLMN ID while the PLMN ID is stored in the extension of the Forbidden PLMN list, wherein the extension is a temporary Forbidden PLMN list that is a separate and an independent list from the Forbidden PLMN list and is stored in an internal volatile memory of the UE, and wherein the Forbidden PLMN list comprises one or more PLMN IDs stored in a subscriber identity module (SIM) or a universal subscriber identity module (USIM)“ as recited in claims 1 and 11. Listed below is/are the closet art(s) found other than the cited in the earlier office action(s):

Tiwari (US 20120044869 A1) –  discloses “the extension is a temporary Forbidden PLMN list that is a separate and an independent list from the Forbidden PLMN list and is stored in an internal volatile memory of the UE, and wherein the Forbidden PLMN list comprises one or more PLMN 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOO JEONG/
Primary Examiner, Art Unit 2473
3/16/2021